DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 2/23/2022.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al. (US 2022/0078761 A1; hereafter KIM).

With respect to claim 1, KIM discloses a method (Title; Abstract) for transmitting data, comprising:
receiving, by a first terminal (UE2 of FIG. 8A) through N channels, a first reference signal (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) sent by a second terminal (UE1 of FIG. 8A), where the N is a positive integer (paragraphs [0130] and [131], see the N carriers starting with 1), wherein transmission resources among different channels are time division (FIG. 8B; FIG 15B; FIG 15C);
selecting, by the first terminal (UE2 of FIG. 8A) based on the first reference signal (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) received on the N channels, a target channel from the N channels (paragraphs [0130] and [131], see the N carriers starting with 1, see the N number); and
transmitting, by the first terminal (UE2 of FIG. 8A), data or signaling (paragraphs [0114] ,[0119], 0120], see the CA and transmission of messages) to the second terminal (UE1 of FIG. 8A) on the target channel (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers).

With respect to claim 2, KIM further discloses wherein the method further comprises:
receiving, by the first terminal (UE2 of FIG. 8A), a control channel (paragraph [0112], see the PSSCH and PSCCH) sent by the second terminal (UE1 of FIG. 8A), wherein a resource of the control channel (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) of the second terminal (UE1 of FIG. 8A) and a resource of the first reference signal of the second terminal (UE1 of FIG. 8A) are time division (FIG. 8B; FIG 15B; FIG 15C).

With respect to claim 3, KIM further discloses wherein a control channel (paragraph [0112], see the PSSCH and PSCCH) of the second terminal (UE1 of FIG. 8A) comprises first indication information, wherein the first indication information (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) is used for determining that a data channel associated to the control channel (paragraph [0112], see the PSSCH and PSCCH) of the second terminal (UE1 of FIG. 8A) comprises the first reference signal (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers). 

With respect to claim 4, KIM further discloses wherein a transmission resource (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) of the first reference signal of the second terminal (UE1 of FIG. 8A) is determined by a control channel (paragraph [0112], see the PSSCH and PSCCH) of the second terminal (UE1 of FIG. 8A).

With respect to claim 5, KIM further discloses wherein the transmission resource of the first reference signal (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) of the second terminal (UE1 of FIG. 8A) is determined by the control channel (paragraph [0112], see the PSSCH and PSCCH) of the second terminal (UE1 of FIG. 8A), comprising:
the transmission resource of the first reference signal (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) of the second terminal (UE1 of FIG. 8A) is determined by a transmission resource (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) of the control channel (paragraph [0112], see the PSSCH and PSCCH) of the second terminal (UE1 of FIG. 8A).

With respect to claim 6, KIM further discloses wherein a control channel of the second terminal (UE1 of FIG. 8A) comprises third indication information, wherein the third indication information (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) is used for 
determining whether the first reference signal is used for the first terminal (UE2 of FIG. 8A) to perform selection of a target channel or for the second terminal (UE1 of FIG. 8A) to perform selection of a target channel (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers).

With respect to claim 7, KIM further discloses wherein a control channel (paragraph [0112], see the PSSCH and PSCCH) of the second terminal (UE1 of FIG. 8A) comprises fourth indication information (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers), wherein the fourth indication (paragraph [0102], see the mode 1 sidelink transmission) information is used for determining a value of the N (paragraphs [0130] and [131], see the N carriers starting with 1, see the N number).

With respect to claim 8, KIM further discloses wherein a value of the N is configured by a network (paragraph [0102], see the mode 1 sidelink transmission) or pre-configured (paragraphs [0130] and [131], see the N carriers starting with 1, see the N number).

With respect to claim 10, KIM discloses an apparatus (UE2 of FIG. 8A) for transmitting data, comprising:
a first receiving circuit (UE, Transceiver in FIG. 4 or FIG. 5 or FIG. 6), configured to receive, through N channels, a first reference signal (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) sent by a second terminal (UE1 of FIG. 8A), where the N is a positive integer (paragraphs [0130] and [131], see the N carriers starting with 1, see the N number), wherein transmission resources among different channels are time division (FIG. 8B; FIG 15B; FIG 15C);
a selecting circuit (UE, Processor in FIG. 4 or FIG. 5 or FIG. 6), configured to select a target channel (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) from the N channels based on the first reference signal received on the N channels (paragraphs [0130] and [131], see the N carriers starting with 1, see the N number); and
a transmitting circuit (UE, transceiver in FIG. 4 or FIG. 5 or FIG. 6), configured to transmit data (paragraphs [0114] ,[0119], 0120], see the CA and transmission of messages) or signaling to the second terminal (UE1 of FIG. 8A) on the target channel (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers).


With respect to claim 11, KIM further discloses wherein the apparatus further comprises:
a second receiving circuit (UE, transceiver in FIG. 4 or FIG. 5 or FIG. 6), configured to receive a control channel (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) sent by the second terminal (UE1 of FIG. 8A), wherein a resource of the control channel (paragraph [0112], see the PSSCH and PSCCH) of the second terminal and a resource (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) of the first reference signal of the second terminal (UE1 of FIG. 8A) are time division (FIG. 8B; FIG 15B; FIG 15C).


With respect to claim 12, KIM further discloses wherein a control channel (paragraph [0112], see the PSSCH and PSCCH) of the second terminal (UE1 of FIG. 8A) comprises first indication information, wherein the first indication information is used for determining that a data channel (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) associated to the control channel of the second terminal (UE1 of FIG. 8A) comprises the first reference signal (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers).

With respect to claim 13, KIM further discloses wherein a transmission resource (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) of the first reference signal (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) of the second terminal (UE1 of FIG. 8A) is determined by a control channel (paragraph [0112], see the PSSCH and PSCCH) of the second terminal (UE1 of FIG. 8A).

With respect to claim 14, KIM further discloses wherein the transmission resource (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) of the first reference signal (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) of the second terminal (UE1 of FIG. 8A) is determined by the control channel (paragraph [0112], see the PSSCH and PSCCH) of the second terminal (UE1 of FIG. 8A), comprising:
the transmission resource of the first reference signal of the second terminal (UE1 of FIG. 8A) is determined by a transmission resource (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) of the control channel (paragraph [0112], see the PSSCH and PSCCH) of the second terminal (UE1 of FIG. 8A).

With respect to claim 15, KIM further discloses wherein a control channel (paragraph [0112], see the PSSCH and PSCCH) of the second terminal (UE1 of FIG. 8A) comprises third indication information, wherein the third indication information is used for determining whether the first reference signal (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) is used for the apparatus to perform selection of a target channel (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers) or for the second terminal (UE1 of FIG. 8A) to perform selection of a target channel (paragraphs [0123], 0129], [0130], see pre-sensing and sensing for N Carriers).

With respect to claim 16, KIM further discloses wherein a control channel (paragraph [0112], see the PSSCH and PSCCH) of the second terminal (UE1 of FIG. 8A) comprises fourth indication information, wherein the fourth indication information is used for determining a value of the N (paragraphs [0130] and [131], see the N carriers starting with 1, see the N number).

With respect to claim 17, KIM further discloses wherein a value of the N is configured by a network or pre-configured (paragraphs [0130] and [131], see the N carriers starting with 1, see the N number).


With respect to claim 19, KIM further discloses a non-transitory computer storage medium (Paragraphs [0156], [0157], [0158]), which has computer-executable instructions stored thereon, wherein the computer-executable instructions implement, when executed by a processor (Paragraphs [0156], [0157], [0158]), acts of the method according to claim 1.

With respect to claim 20, KIM further discloses wherein the method further comprises: receiving, by the first terminal, a control channel (paragraph [0112], see the PSSCH and PSCCH) sent by the second terminal (UE1 of FIG. 8A), wherein a
resource of the control channel (paragraph [0112], see the PSSCH and PSCCH) of the second terminal (UE1 of FIG. 8A) and a resource of the first reference signal of the second terminal are time division (FIG. 8B; FIG 15B; FIG 15C).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of Krishnamurthy (US 9,407,343 B2).


With respect to claim 9, KIM does not disclose wherein selecting, by the first terminal based on the first reference signal received on the N channels, the target channel from the N channels, comprises:
measuring, by the first terminal, signal quality of the first reference signal on the N channels, and selecting the target channel from the N channels based on the signal quality corresponding to the N channels.

Krishnamurthy discloses wherein selecting, by the first terminal based on the first reference signal received on the N channels, the target channel from the N channels, comprises:
measuring, by the first terminal, signal quality of the first reference signal on the N channels (column 14, lines 54-67; column 15, lines 1-20), and selecting the target channel from the N channels based on the signal quality corresponding to the N channels (column 15, lines 22-40).


Krishnamurthy teaches the benefit of improved QoS by measuring reference signals and controlling channel usage (column 1, lines 10-20).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the channel measuring as taught by Krishnamurthy in the method and apparatus of KIM to produce an expected result.

With respect to claim 18, KIM does not disclose wherein the apparatus further comprises:
a measuring circuit, configured to measure signal quality of the first reference signal on the N channels;
wherein the selecting circuit is configured to select the target channel from the N channels based on the signal quality corresponding to the N channels. 


Krishnamurthy discloses wherein the apparatus further comprises:
a measuring circuit, configured to measure signal quality of the first reference signal on the N channels (column 14, lines 54-67; column 15, lines 1-20);
wherein the selecting circuit is configured to select the target channel from the N channels based on the signal quality corresponding to the N channels (column 15, lines 22-40).

Krishnamurthy teaches the benefit of improved QoS by measuring reference signals and controlling channel usage (column 1, lines 10-20).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the channel measuring as taught by Krishnamurthy in the method and apparatus of KIM to produce an expected result.

Response to Arguments
Applicant’s arguments, filed 2/23/2022, with respect to the rejection of claims 1-8, 10-17, 19, and 20 under Yu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of KIM.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        June 3, 2022